Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application is allowed  in view of the Patent Trial And Appeal Board Decision filed 2/10/2021 in which  the Examiner was reversed  for the Examiner answer mailed 7/7/2020 in response to the Applicants’ Appeal Brief filed 3/27/2020.  Claims 1-22 were canceled by the amendment filed 3/1/2019. The following Office action is applied to the pending claims 23-24. 
The references cited in the information disclosure statement (IDS) filed 8/14/2020, the IDS filed 7/23/2020, and the IDS filed 3/17/2120  have been considered by Examiner.

     The following is an examiner's statement of reasons for allowance: 
The 103(a) rejection of claims 23 and 24 by Senior et al. (EP0094161), US Pat. No.6656702, US Pat. No.6059946, US Pat. No. 5364770, and the evidentiary reference “Sckisui Diagnostics”, and the provisional 101 Double Patenting rejection of claims 23 and 24 over Application No. 16278025 are withdrawn in light of the Board decision filed 2/20/201 which reversed the 103 rejection and 101 rejection of record. 

Therefore, claims 23 and 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
March 14, 2021

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656